DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III (claims 10-20) in the reply filed on 3/25/22 is acknowledged.  Thus, claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions I-II, there being no allowable generic or linking claim. Election was made without traverse.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since the elected invention drawn to “a spring “ (see preamble, line 1 of the claims), however, the recites of “a heat plate”(claim 10, line 2); “ a heat plate at a first location”(claim 10, lines 2); “attach the spring to the heat plate at each of a second location and a third location by accepting a tab on the heat plate at each of the second location and the third location” (claim 10, lines 3-5); ”(claim 10, lines 4-5); “wherein the spring is attached to the heat plate at the second location when the spring is not compressed by a device component; and wherein the spring is attached to the heat plate at the third location when the spring is compressed by a device component” (claim 10, lines 7-9) , all above do not further limit the claimed spring since no structural element of the spring existed within the above limitations that made scope of the claims unclear.  
The Examiner presumes that the spring is being claimed and claims will be rejected accordingly.
If applicant intends to claim the combination then the preamble should be updated to:--“ A spring operatively associated with a heat plate, said spring comprising:”--.
 “a second location and a third location by accepting a tab on the heat plate at each of the second location and the third location” (claim 10, lines 4-6), “a device component” (claim 10, lines 8, 10) appears to be outside element structures which do not further limit the spring as claimed.
Claims 15-16 appears to be condition statements no further structure existed there to.
Claims 17-19 directed to heat spreader which do not further limit the spring as claimed.
Scope of claim 20 is not clear since claim directed to a spring and claim 20 directed to the intended used which do not further limit the claimed 
Note that the phrase(s) "configured to, adapted to, capable of, operable to, and/or can be" (see claims 10, 12, 20 of the present’s invention claims) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2111.04 and/or 2173.05(d). The office hereby notes the phrase(s) do not limit a claim to a particular structure but rather makes optional and does not denote how features are structurally associated; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Board Decision: Ex parte Miyazaki, 2008 WL 5105055 at *5(BPAI Nov. 19, 2008). Going further, it has been held that the recitation that an element is "capable of, adapted to, configured to, operable to and/or can" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sidone et al (6182958).
Sidone et al discloses the claimed spring, for use in attaching to a heat plate, comprising: 
a first spring member configured to attach a spring to a heat plate at a first location; and 
a second spring member configured to attach the spring to the heat plate at each of a second location and a third location by accepting a tab on the heat plate at each of the second location and the third location; 

    PNG
    media_image1.png
    479
    769
    media_image1.png
    Greyscale

Regarding the limitations “wherein the spring is attached to the heat plate at the second location when the spring is not compressed by a device component; and wherein the spring is attached to the heat plate at the third location when the spring is compressed by a device component” do not further limit the claimed spring since no further structure of the spring existed thereto.
	As applied to claim 11 refer to 158/159/160 for the teaching of a tab slot (see Fig. 3).
	As applied to claim 12 refer to 156, 159 for teaching of rib members (see Fig. 3).

    PNG
    media_image2.png
    616
    777
    media_image2.png
    Greyscale





	Limitation of claims 17-20 appears to be met by the above reference since no further structure associated with the spring existed therefrom.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidone et al in view of Sigl et al (20040201964).
	The Sidone et al is in silent in regarding “a first connecting member comprising a first spring curvature and a second spring curvature ”(see claim 13)  and that as in (claim14).   The Sigl teach such (see Fig. 4, depicts spring 34 having the above configurations requirements such as a first spring curvature and a second spring curvature at center and both ends).   Thus, it would have been obvious to one having an ordinary skill in the art at the time of the effective filing date of the invention to employ the Sigl’s teaching onto the Sedone invention in order to form a spring having the above configurations by utilizing the known and available concepts.  The motivation for the combination can be obtained in either reference since both references is in the same endeavor field invention.
	Limitations of claims 15-16 appears to be met by the above since no further spring structure existed in these claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt